DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 10/20/2021.
Claims 1-27 have been amended.
Claims 1-27 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 2, 6-9, 11, 15-18, 20, and 24-27 are objected to because of the following informalities:  
Claims 2, 11, and 20 recite the limitation of the threshold level
Claims 6-9, 15-18, and 24-27 recite the limitation of the label style. The independent claims 1, 10, and 19 from which these claims depend recite the limitations of first label style and second label style. It is unclear which “label style” this limitation is referencing. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 10, 12-14, 16, 19, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. (US 8,937,627 B1), hereinafter Otero, in view of Katakawa et al. (US 2014/0375648 A1), hereinafter Katakawa.
Claim 1
Otero discloses the claimed non-transitory machine-readable medium (i.e. memory 52 in Figure 1) storing a mapping application (i.e. browser application 60 associated with dynamic map rendering engine 62) which when executed on a device (i.e. client device 14) by at least one processing unit (i.e. processor 50) of a device provides views of a three-dimensional (3D) map on a touch-sensitive graphical user interface (GUI) (see at least col. 5, line 7-col. 6, line 8, with respect to Figure 1, regarding the components of system 10; col. 8, line 53-col. 10, line 21, with respect to Figures 7A, 7B, and 8, regarding the display of perspective views (i.e. 3D), where the input device 54 and output device 56 are a touchscreen, as described in col. 5, lines 7-22), the mapping application comprising sets of instructions for displaying, on the touch-sensitive GUI, a 3D map view that includes a map label displayed with a first label style (see at least col. 2, line 62-col. 3, line 22, regarding that vector data that describes map content and style data that indicates how the vector data should be rendered is used to render a map image in the browser application, where the vector data includes text, and the style data includes font, text sizes, line thickness, and line color; col. 4, lines 5-18, regarding text data may specify map labels). The “first label style” may be interpreted as any of the style data applied to the text data.
Otero further discloses that the mapping application includes instructions for receiving a touch input on the touch-sensitive GUI to adjust a zoom level of the 3D map view (see at least col. 6, lines 64-67, regarding that memory 52 includes instructions for receiving user input from a user interface including an indication to change zoom levels, where the user interface is defined as a touchscreen, described in col. 5, lines 7-22).
While Otero further discloses updating the display of the 3D map view to display the map label with a second label style (see at least Figure 2, depicting the style table that associates Label Style 201 with zoom levels; col. 4, lines 5-14, regarding the text data that specifies map labels has associated style data defined by the style table), Otero does not clearly disclose that while the touch input adjusting the map zoom level of the 3D map view is being received on the touch-sensitive GUI: 
detecting that the zoom level of the 3D map view crosses a first threshold level, and 
updating the display of the 3D map view to display the map label with a second label style corresponding to the first threshold level.
However, this technique of zooming while a touch input is being received is well known in the art and would be applicable to the touch-sensitive GUI of Otero used to provide map labels and associated style data at defined zoom levels.
Specifically, Katakawa discloses a similar device (i.e. user terminal 20) that executes an application for providing images on a touch-sensitive graphical user interface (see at least ¶0051-0062), where the images are map images (similar to the 3D map view taught by Otero) (see ¶0037). Katakawa further discloses that operations to continuously change the zoom level of the current image are monitored (see ¶0052, ¶0056), such that upon detecting that the zoom level (similar to the zoom level taught by Otero) of the current image crosses a first threshold level, updating the display of the with a second label style in the next image, given that the next image is provided at a resolution different from the current image.
In Katakawa, map images are displayed differently for each zoom level. In Otero, a 3D map view comprising a map label is displayed differently for each zoom level. However, it is the technique of updating a display corresponding to a threshold level, in response to detecting that a zoom level of the display crosses the threshold while touch input adjusting the zoom level is being received on a touch-sensitive GUI that is modified by Katakawa; therefore, the particulars of the image content being displayed does not influence this combination.
Since the systems of Katakawa and Otero are directed to the same purpose, i.e. updating a display with respect to detected zoom levels provided by touch input received on a touch-sensitive GUI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Otero, such that while the touch input adjusting the map zoom level of the 3D map view is being received on the touch-sensitive GUI, detecting that the zoom level of the 3D map view crosses a first threshold level, and updating the display of the 3D map view to display the map label with a second label style corresponding to the first threshold level, in the same manner that Katakawa continuously monitors operations to change the zoom level of the current image, such that upon detecting that the zoom level of the current image crosses a first threshold level, updating the display of the 
Claims 3, 12, and 21
Otero further discloses that the map application further comprises sets of instructions for storing a map label style sheet (i.e. style table 64 in Figure 1 or table 200 in Figure 2) in the non-transitory machine-readable medium that maps a plurality of map label styles to corresponding map zoom threshold level (see at least col. 7, lines 12-31; col. 4, lines 5-14).  
Claims 4, 13, and 22
Otero further discloses that the map application further comprises sets of instructions for: -2-Application No. 16/361,598 
detecting a first zoom level for the 3D map view (see at least col. 6, lines 57-67, regarding the receipt of user input that indicates a zoom level); 
selecting a particular map label style based on the detected zoom level and the map label style sheet (see at least col. 4, lines 5-41, regarding a style table is used to specify the style data for map labels by zoom level); and 
based on the selection, displaying the map label with the selected map label style (see at least col. 6, line 57-col. 7, line 11, regarding the display of the map using style data associated with the zoom level).
Claims 5, 14, and 23
Katakawa further discloses additional thresholds at various zoom levels, e.g., 1.5(x), 2.0(x), or another value (see at least ¶0054). Therefore, similar to the application the zoom level taught by Otero) of the current image crosses a second threshold level, updating the display of the current image to the next image with a resolution different from the current image (see at least ¶0078-0079, with respect to Figure 12, steps S14, S15, and S21). It is inherent that any labels provided on the current image, defined as map images in at least ¶0037, are provided with a third label style in the next image, given that the next image is provided at a resolution different from the current image.
Katakawa is applied in the rejections of claims 5, 14, and 23, such that the “first threshold level” and “second threshold level” are distinct zoom levels, discussed in ¶0054, where the “second label style” and “third label style” are inherently distinct from one another, given the images are provided at different resolutions.
Claims 7, 16, and 25
Otero further discloses that the label style includes a label size (see at least col. 4, lines 5-14).
As discussed in the rejection of claim 1, Otero discloses that changing between zoom levels is based on user input provided from a user interface (see col. 6, lines 64-67), i.e., a touchscreen (see col. 5, lines 12-15), and Katakawa discloses that a zoom level is defined when the zoom-out ratio provided by the pinch-out operation by a user becomes a specified threshold or higher (see ¶0043-0044). Katakawa further discloses that the size of the object displayed is different between the images (see at least ¶0069), where the images are of a map image (see at least ¶0037). Therefore, the the map application further comprises sets of instructions for: 
displaying the map label with the first label style, the first label style including a first label size; -3-Application No. 16/361,598 
detecting that the zoom level of the 3D map view crosses the first threshold level; and 
in response to detecting that the zoom level crosses the first threshold level, displaying the map label with the second label style, wherein the second label style includes a second label size.  
Claim 10
The combination of Otero and Katakawa discloses the claimed method for providing views of a three-dimensional (3D) map on a touch-sensitive graphical user interface (GUI) of a computing device (see at least col. 8, line 53-col. 10, line 21, with respect to Figures 7A, 7B, and 8, regarding the display of perspective views (i.e. 3D), where the input device 54 and output device 56 are a touchscreen, as described in col. 5, lines 7-22) as discussed in the rejection of claim 1.
Claim 19
The combination of Otero and Katakawa discloses the claimed device (i.e. client device 14 in Figure 1 of Otero) comprising: 
a set of processing units (i.e. processor 50); and 
a non-transitory machine-readable medium (i.e. memory 52) storing a mapping application (i.e. browser application 60 associated with dynamic map which when executed by at least one of the processing units provides the features discussed in the rejection of claim 1.
Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otero in view of Katakawa, and in further view of Oplinger (US 8,514,252 B1), hereinafter Oplinger.
Claims 2, 11, and 20
The combination of Otero and Katakawa may reasonably teach that the map application further comprises sets of instructions for maintaining a font size for the map label when detecting that the zoom level crosses the threshold level, under the condition that size style data associated with the map labels are the same for particular zoom levels (see col. 4, lines 5-14); however, in case the combination of Otero and Katakawa cannot reasonably teach this claimed feature, Oplinger is applied in combination with Otero and Katakawa to more clearly teach this known technique of maintaining font size between zoom levels.
Specifically, Oplinger discloses a similar device (i.e. device 10) that executes an application for providing images on a touch-sensitive graphical user interface (see at least col. 3, lines 15-59), where the image content 8 may be any type of content (see col. 3, lines 28-32). Oplinger further discloses that the image content is not displayed as being zoomed in or zoomed out until after the user completes the user gesture (see col. 10, lines 38-41), and during receipt of the gesture input using the touch-sensitive surface, only an indication of the discrete zoom level is provided to the user (see col. 1, lines 33-48). Therefore, Oplinger inherently discloses that the size of the image is 
In Oplinger, an image is associated with each zoom level. In Katakawa, map images are associated with each zoom level. In Otero, a 3D map view comprising a map label is associated with each zoom level. However, it is the technique of maintaining a size of the displayed image when detecting a zoom level crosses a threshold that is modified by Oplinger; therefore, the particulars of the image content being displayed does not influence this combination.
Since the systems of Oplinger, Katakawa, and Otero are directed to the same purpose, i.e. updating a display with respect to detected zoom levels provided by touch input received on a touch-sensitive GUI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Otero and Katakawa, such that the map application further comprises sets of instructions for maintaining a font size for the map label when detecting that the zoom level crosses the threshold level, in the same manner that Oplinger does not display the image content as being zoomed in or zoomed out until after the user completes the user gesture, with the predictable result of providing awareness of the amount by which the user is zooming into or out of image content before zooming (col. 6, lines 37-39 of Oplinger).
Claims 6, 8, 9, 15, 17, 18, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Otero in view of Katakawa, and in further view of Official Notice.
Claims 6, 15, and 24
Otero further discloses that the label style includes a label color, such that the style table specifies the color of map labels by zoom level (see col. 4, lines 5-14).
As discussed in the rejection of claim 1, Otero discloses that changing between zoom levels is based on user input provided from a user interface (see col. 6, lines 64-67), i.e., a touchscreen (see col. 5, lines 12-15), and Katakawa discloses that a zoom level is defined when the zoom-out ratio provided by the pinch-out operation by a user becomes a specified threshold or higher (see ¶0043-0044). Therefore, it would be capable of instant and unquestionable demonstration to modify the combination of Otero and Katakawa, such that the map application further comprises sets of instructions for: 
displaying the map label with the first label style, the first label style including a first label color; 
detecting that the zoom level of the 3D map view crosses the first threshold level; and 
in response to detecting that the zoom level crosses the first threshold level, displaying the map label with the second label style, wherein the second label style includes a second label color, given that the style table of Otero teaches the embodiment of color as a parameter that is specified by zoom level, with the predictable result of recognizing discrete zoom levels using a known alternative visual indicator, i.e., color.
Claims 8, 17, and 26
Otero further discloses that the label style includes a font type
As discussed in the rejection of claim 1, Otero discloses that changing between zoom levels is based on user input provided from a user interface (see col. 6, lines 64-67), i.e., a touchscreen (see col. 5, lines 12-15), and Katakawa discloses that a zoom level is defined when the zoom-out ratio provided by the pinch-out operation by a user becomes a specified threshold or higher (see ¶0043-0044). Therefore, it would be capable of instant and unquestionable demonstration to modify the combination of Otero and Katakawa, such that the map application further comprises sets of instructions for: 
displaying the map label with the first label style, the first label style including a first label font type; 
detecting that the zoom level of the 3D map view crosses the first threshold level; and 
in response to detecting that the zoom level crosses the first threshold level, displaying the map label with the second label style, wherein the second label style includes a second label font type, given that the style table of Otero teaches the embodiment of font as a parameter that is specified by zoom level, with the predictable result of recognizing discrete zoom levels using a known alternative visual indicator, i.e., font. 
Claims 9, 18, and 27
Otero further discloses that the label style includes a font style, such that the style table specifies the font of map labels by zoom level (see col. 4, lines 5-14) and the line thickness of the text by zoom level (see col. 3, lines 1-12). “Font style” may be reasonably taught by font; however, when incorporating the definition of “font style” 
As discussed in the rejection of claim 1, Otero discloses that changing between zoom levels is based on user input provided from a user interface (see col. 6, lines 64-67), i.e., a touchscreen (see col. 5, lines 12-15), and Katakawa discloses that a zoom level is defined when the zoom-out ratio provided by the pinch-out operation by a user becomes a specified threshold or higher (see ¶0043-0044). Therefore, it would be capable of instant and unquestionable demonstration to modify the combination of Otero and Katakawa, such that the map application further comprises sets of instructions for: 
displaying the map label with the first label style, the first label style including a first label font style; 
detecting that the zoom level of the 3D map view crosses the first threshold level; and 
in response to detecting that the zoom level crosses the first threshold level, displaying the map label with the second label style, wherein the second label style includes a second label font style, given that the style table of Otero teaches the embodiment of font or line thickness of text as a parameter that is specified by zoom level, with the predictable result of recognizing discrete zoom levels using a known alternative visual indicator, i.e., font or line thickness of text.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/					/RUSSELL FREJD/Examiner, Art Unit 3661                                                Primary Examiner, Art Unit 3661